                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


FREEMAN A. MESTETH,                                  4:19-CV-04060-KES

                   Plaintiff,

                                               ORDER GRANTING MOTION TO
       vs.                                    PROCEED IN FORMA PAUPERIS,
                                             DIRECTING SERVICE IN PART, AND
MIKE MILSTEAD, MINNEHAHA                      DISMISSING COMPLAINT IN PART
COUNTY SHERIFF, INDIVIDUAL AND
OFFICIAL CAPACITY; JEFF GROMER,
MINNEHAHA COUNTY WARDEN,
INDIVIDUAL AND OFFICIAL CAPACITY;
NELINDA, AMOUR MEDICAL
PROVIDER, MINNEHAHA COUNTY
JAIL, INDIVIDUAL AND OFFICIAL
CAPACITY; JENN HANTKE, LEAD
MEDICAL STAFF AT MINNEHAHA
COUNTY JAIL, INDIVIDUAL AND
OFFICIAL CAPACITY;

                   Defendants.


      Plaintiff, Freeman Mesteth, filed a pro se civil rights complaint against

defendants under 28 U.S.C. § 1983 on March 11, 2019. Docket 1. Mesteth

requests leave to proceed in forma pauperis under 28 U.S.C. § 1915. Docket 2.

Mesteth’s motion to proceed in forma pauperis is granted. The court has

screened Mesteth’s complaint under 28 U.S.C. § 1915A and dismisses

Mesteth’s complaint in part and directs service in part.
                           FACTUAL BACKGROUND

      Mesteth alleges that medical staff at the Minnehaha County Jail, namely

defendants Nelinda and Jenn Hantke, “failed to provide adequate health

procedures” by withholding “diabetic snack sack[s]” and did not provide

adequate “insulin and various other diabetic medication and procedures” for

diabetic prisoners. Docket 1 at 2, 4. Mesteth additionally alleges that he is not

eligible for eye glasses even though he is an Oglala Lakota, and that he is

entitled to health care and medication by treaty rights guaranteed by the

United States government. Id. at 4. Rather than state an injury, Mesteth re-

alleges in his complaint that he needs consistent medical care related to his

diabetes and vision problems. Id. As relief, Mesteth requests $270,000.00 for

himself, as well as $50,000.00 for his attorney, although he filed the complaint

pro se. Id. at 7. Mesteth further requests that the Minnehaha County Jail

change its medical procedures. Id.

                              LEGAL STANDARD

      The court must accept the well-pleaded allegations in the complaint as

true and draw all reasonable inferences in favor of the non-moving party.

Schriener v. Quicken Loans, Inc., 774 F.3d 442, 444 (8th Cir. 2014). Civil rights

and pro se complaints must be liberally construed. Erickson v. Pardus, 551

U.S. 89, 94 (2007) (citation omitted); Bediako v. Stein Mart, Inc., 354 F.3d 835,

839 (8th Cir. 2004). Even with this construction, “a pro se complaint must

contain specific facts supporting its conclusions.” Martin v. Sargent, 780 F.2d

1334, 1337 (8th Cir. 1985); see also Ellis v. City of Minneapolis, 518 F. App’x

                                        2
502, 504 (8th Cir. 2013). Civil rights complaints cannot be merely conclusory.

Davis v. Hall, 992 F.2d 151, 152 (8th Cir. 1993); Parker v. Porter, 221 F. App’x

481, 482 (8th Cir. 2007).

      A complaint “does not need detailed factual allegations . . . [but] requires

more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). “If a plaintiff cannot make the requisite showing, dismissal is

appropriate.” Abdullah v. Minnesota, 261 F. App’x 926, 927 (8th Cir. 2008); see

also Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985). Under 28 U.S.C.

§ 1915A, the court must screen prisoner complaints and dismiss them if they

“(1) [are] frivolous, malicious, or fail[] to state a claim upon which relief may be

granted; or (2) seek[] monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b).

                                   DISCUSSION

I.    Motion to Proceed In Forma Pauperis

      Under the Prison Litigation Reform Act (PLRA), a prisoner who “brings a

civil action or files an appeal in forma pauperis . . . shall be required to pay the

full amount of a filing fee.” 28 U.S.C. § 1915(b)(1). The court may, however,

accept partial payment of the initial filing fee where appropriate. Therefore,

“ ‘[w]hen an inmate seeks pauper status, the only issue is whether the inmate

pays the entire fee at the initiation of the proceedings or over a period of time

under an installment plan.’ ” Henderson v. Norris, 129 F.3d 481, 483 (8th Cir.

1997) (quoting McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997)).

                                         3
       The initial partial filing fee that accompanies an installment plan is

calculated according to 28 U.S.C. ' 1915(b)(1), which requires a payment of 20

percent of the greater of:

       (A)    the average monthly deposits to the prisoner=s account; or
       (B)    the average monthly balance in the prisoner=s account for
              the 6-month period immediately preceding the filing of the
              complaint or notice of appeal.

Mesteth has reported average monthly deposits to his prisoner trust account

of $0.25, an average monthly balance of $0.00, and a current balance of

$0.00. Docket 3 at 1. Based on this information, the court finds that Mesteth

is indigent. Section 1915(b) states, “In no event shall a prisoner be prohibited

from bringing a civil action . . . for the reason that the prisoner has no assets

and no means by which to pay the initial partial filing fee.” Therefore, the

court grants Mesteth leave to proceed in forma pauperis and waives his initial

partial filing fee.

       Mesteth must “make monthly payments of 20 percent of the preceding

month=s income credited to the prisoner=s account.” 28 U.S.C. ' 1915(b)(2).

The statute places the burden on the prisoner=s institution to collect the

additional monthly payments and forward them to the court as follows:

       After payment of the initial partial filing fee, the prisoner shall be
       required to make monthly payments of 20 percent of the preceding
       month=s income credited to the prisoner=s account. The agency
       having custody of the prisoner shall forward payments from the
       prisoner=s account to the clerk of the court each time the amount
       in the account exceeds $10 until the filing fees are paid.

28 U.S.C. ' 1915(b)(2). Therefore, the installments will be collected under this

procedure.


                                         4
      The clerk of the court will send a copy of this order to the appropriate

financial official at Mesteth’s institution. Mesteth remains responsible for the

entire filing fee, as long as he is a prisoner, even if the case is dismissed at

some later time. See In re Tyler, 110 F.3d 528, 529B30 (8th Cir. 1997).

II.   Screening Pursuant to § 1915A

      Mesteth brings a single claim of deliberate indifference to medical needs.

Docket 1. To state a claim of deliberate indifference, Mesteth must allege that

“(1) he suffered from an objectively serious medical need, and (2) defendants

knew of the need yet deliberately disregarded it.” Hartsfield v. Colburn, 371

F.3d 454, 457 (8th Cir. 2004). Mesteth must allege facts that show “more than

negligence, more even than gross negligence, and mere disagreement with

treatment decisions does not give rise to the level of a constitutional violation.”

Estate of Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995).

      As to Nelinda and Hantke, Mesteth alleges he was denied insulin and

other diabetic medications, glasses, “snack sack[s],” and the medical staff knew

he was diabetic. Docket 1 at 2, 4. In essence, Mesteth claims Nelinda and

Hantke were deliberately indifferent to Mesteth’s medical needs. These

allegations are sufficient to make a showing that Mesteth suffered from an

objectively serious medical need known by the defendants and the need was

disregarded. Mesteth’s claim against Nelinda and Hantke is sufficiently pleaded

to survive initial review under 28 U.S.C. § 1915A and service is directed.

      Mesteth alleges that Sheriff Milstead and Warden Gromer failed to

supervise Nelinda and Hantke. Docket 1 at 2. Mesteth does not allege that

                                          5
either Sheriff Milstead or Warden Gromer played a direct role in alleged

constitutional violations. Id. Vicarious liability is inapplicable in § 1983 suits

and a supervisor “is only liable for his or her own misconduct” and “may not be

held accountable for the misdeeds of their agents.” Ashcroft v. Iqbal, 556 U.S.

662, 676-77 (2009). Because Mesteth fails to make the required showings, he

fails to state a claim upon which relief may be granted and the claims against

Sheriff Milstead and Warden Gromer are dismissed under 28 U.S.C.

§ 1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1).

      Thus, it is ORDERED

      1.     Mesteth’s motion for leave to proceed in forma pauperis (Docket 2)

             is granted.

      2.     Mesteth’s institution will collect the monthly payments in the

             manner set forth in 28 U.S.C. ' 1915(b)(2), quoted above, and will

             forward those installments to the court until the $350 filing fee is

             paid in full.

      3.     The clerk of the court is directed to send a copy of this order to

             the appropriate official at Mesteth’s institution.

      4.     Mesteth’s complaint (Docket 1) as it pertains to Sheriff Milstead

             and Warden Gromer is dismissed without prejudice under 28

             U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

      5.     Mesteth’s complaint (Docket 1) as it pertains to Nelinda and Jenn

             Hantke survives screening under 28 U.S.C. § 1915A.




                                         6
6.    The Clerk shall send a blank summons form and USM-285 form

      to Mesteth, so he may cause the summons and complaint to be

      served upon the defendants.

7.    Mesteth shall complete and return to the Clerk of Courts the

      completed summons and USM-285 form. Upon receipt of the

      completed summons and USM-285 form, the Clerk of Court will

      issue the summons. If the completed summons and USM-285

      form are not submitted as directed, the complaint may be

      dismissed.

8.    The United States Marshal shall serve a copy of the complaint

      (Docket 1), Summons, and this Order upon the defendants as

      directed by Mesteth. All costs of service shall be advanced by the

      United States.

9.    Defendants will serve and file an answer or responsive pleading to

      the claim in the complaint and motion for preliminary injunction

      on or before 21 days following the date of service.

10.   Mesteth will serve upon defendants, or, if appearance has been

      entered by counsel, upon their counsel, a copy of every further

      pleading or other document submitted for consideration by the

      court. He will include with the original paper to be filed with the

      clerk of court a certificate stating the date and that a true and

      correct copy of any document was mailed to the defendants or

      their counsel.

                                  7
11.   Mesteth will keep the court informed of his current address at all

      times. All parties are bound by the Federal Rules of Civil

      Procedure and by the court’s Local Rules while this case is

      pending.

Dated this 2nd day of August, 2019.


                               BY THE COURT:


                               /s/ Karen E. Schreier
                               KAREN E. SCHREIER
                               UNITED STATES DISTRICT JUDGE




                                 8
